

115 HR 6005 IH: Minorities in Aviation Education Act of 2018
U.S. House of Representatives
2018-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 6005IN THE HOUSE OF REPRESENTATIVESJune 5, 2018Mr. Johnson of Georgia (for himself, Mr. Carson of Indiana, Ms. Clarke of New York, Ms. Norton, Mr. Grijalva, Mr. Gutiérrez, Mr. Brady of Pennsylvania, Mr. Brown of Maryland, Ms. Lofgren, Ms. Moore, Mr. Hastings, Ms. Wilson of Florida, Mr. Bishop of Georgia, Mr. Serrano, Ms. Jackson Lee, Ms. Plaskett, Mr. Cohen, Ms. Kaptur, Ms. Brownley of California, Mr. Thompson of Mississippi, Mr. Payne, Mr. Gonzalez of Texas, Mr. Ryan of Ohio, Mr. Soto, Mrs. Lawrence, Mr. Larsen of Washington, and Ms. Eddie Bernice Johnson of Texas) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo establish a grant program under the Federal Aviation Administration to improve the preparation
			 and representation of certain students in aviation-related fields.
	
 1.Short titleThis Act may be cited as the Minorities in Aviation Education Act of 2018. 2.Bessie Coleman Aviation Education Program (a)In generalThe Administrator of the Federal Aviation Administration shall establish the Bessie Coleman Aviation Education Program to improve the preparation and representation of students, particularly women and minorities, in aviation-related fields.
 (b)Authorized activitiesThe Administrator shall award grants under this subsection on the basis of a competitive peer review process. Grants awarded under this subsection may be used for increasing exposure and access to aviation-related education and jobs through such means as—
 (1)internships that offer students experience in the aviation industry; (2)programs that introduce students to unmanned aircraft operations;
 (3)career exploration and educational programs that teach technical skills used in aviation maintenance, or to improve existing such programs; and
 (4)programs to increase the recruitment and retention of underrepresented minorities in postsecondary aviation degree programs.
				(c)Application and review procedures
 (1)In generalAn entity described in paragraph (3) seeking funding under this subsection shall submit an application to the Administrator at such time, in such manner, and containing such information as the Administrator may require. Such application, at a minimum, shall include a description of how the funds will be used to carry out the activities described in subsection (b).
 (2)PriorityIn making awards under this subsection, the Administrator shall give priority to applicants that will encourage the participation of women and minorities.
 (3)EligibilityLocal educational agencies, State educational agencies, and State and local governments, which may enter into a partnership agreement with institutions of higher education, nonprofit organizations, or other entities, shall be eligible to apply for grants under this subsection.
 (d)DefinitionsIn this subsection, the following definitions apply: (1)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
 (2)Local educational agencyThe term local educational agency has the meaning given that term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (3)State educational agencyThe term State educational agency has the meaning given that term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
 (e)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $5,000,000 for each of fiscal years 2019, 2020, 2021, 2022, and 2023.
			